

117 HR 155 IH: Providing Officer Licensing to Increase Confidence for Everyone Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 155IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Rush introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo establish licensing standards for law enforcement, and for other purposes.1.Short titleThis Act may be cited as the Providing Officer Licensing to Increase Confidence for Everyone Act or the POLICE Act .2.Law enforcement licensing standards(a)In generalNot later than 1 year after the date of enactment of this Act, the Attorney General, in consultation with appropriate nongovernmental associations (such as the International Association of Directors of Law Enforcement Standards and Training and the Commission on Accreditation of Law Enforcement Agencies), shall issue licensing standards for law enforcement officers based on best practices for law enforcement. Such licensing standards shall be reviewed and, if necessary, modified every 5 years.(b)Federal licensing(1)In generalNot later than 3 years after the date of enactment of this Act, each Federal law enforcement officer shall be licensed in accordance with the licensing standards issued pursuant to subsection (a).(2)Continuing educationEach Federal law enforcement officer who has received a license under paragraph (1) shall take annual continuing education classes on such topics as the Attorney General may require to maintain the license for a year.(3)Federal law enforcement officer definedIn this subsection, the term Federal law enforcement officer has the meaning given the term in section 115 of title 18, United States Code.(c)State licensing(1)In generalNot later than 3 years after the date of enactment of this Act, a State shall—(A)have in effect a licensing system under which each State and local law enforcement officer shall be licensed in accordance with the licensing standards issued pursuant to subsection (a); and(B)have in effect a continuing education program that is substantially similar to the program for Federal law enforcement officers under subsection (b)(2).(2)ByrneIf a State fails to comply with the requirement under paragraph (1) for a fiscal year, the State shall be subject to a 50 percent reduction of the amount that would otherwise be awarded in the following fiscal year to that State under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.).(3)ReallocationAmounts not allocated to a State for failure to comply with this subsection shall be reallocated to States that have complied in accordance with subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.).